Citation Nr: 1421846	
Decision Date: 05/14/14    Archive Date: 05/21/14

DOCKET NO.  10-05 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel



INTRODUCTION

The Veteran had active service from June 1963 to June 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The matter was previously remanded by the Board in October 2013 for additional development, and now returns to the Board for further review.

The Board notes that the Veteran also perfected an appeal for service connection for tinnitus, which was also remanded by the Board in the October 2013.  However, in a February 2014 rating decision, the Appeals Management Center (AMC) granted service connection for tinnitus and assigned a 10 percent rating effective November 25, 2008.  This represents a full grant of the benefit sought on appeal.  Therefore, that issue is no longer before the Board, as a "case or controversy" involving a pending adverse determination that the Veteran has taken exception to does not currently exist with respect to that issue.  See Shoen v. Brown, 6 Vet. App. 456, 457 (1994) (quoting Waterhouse v. Principi, 3 Vet. App. 473 (1992)).


FINDING OF FACT

Bilateral hearing loss diagnosed during the period on appeal has been attributed to service by competent medical evidence.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 1110, 1131, 5103, 5103A, 5107 (West 2002 and Supp. 2013); 38 C.F.R. § 3.303, 3.307, 3.309, 3.385 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) outlines procedural assistance VA must provide to claimants in certain cases.  If the VCAA is applicable, the Board must ensure that the required notice and assistance provisions of the law have been properly applied.  In this case, the Board is granting in full the benefit sought on appeal.  Assuming that any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

II.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2013).

The first element is satisfied by way of a January 2011 VA examination, which includes audiometric findings showing bilateral hearing loss for VA purposes.  See 38 C.F.R. § 3.385.  Notably, a more recent VA examination from January 2014 does not reflect hearing loss under the VA standard, and VA records from August 2009 show right ear hearing loss only.  However, the requirement that a claimant have a current disability before service connection may be awarded for that disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The January 2011 VA examination findings satisfy this requirement.

Service treatment records do not reflect any specific complaints, treatment, or diagnoses associated with hearing loss.  The Veteran asserts that he has bilateral hearing loss as the result of an exploding mortar round that he was subjected to during service while stationed in Da Nang, Republic of Vietnam, in August 1965.  Service records confirm that the Veteran served in the Republic of Vietnam, and that he had a permit for explosive devices.  The Veteran is also service-connected for posttraumatic stress disorder associated with combat.  Therefore, his in-service noise exposure appears credible and consistent with the circumstances of his service.  38 U.S.C.A. § 1154(a) (West 2002).  Therefore, element (2) of service connection is also satisfied.

With respect to element (3), a nexus between the claimed in-service disease or injury and the current disability, the January 2014 VA examiner stated that it was at least as likely as not that left and right ear hearing loss were the result of an event in service.  She noted that it could not be determined if a permanent positive threshold shift occurred during military service due to the lack of thresholds recorded on the Veteran's separation examination.  However, the Veteran reported that hearing loss began in 1965 while serving in Vietnam, and he also described a mortar explosion close to his head, which was the onset of his tinnitus.

There is no competent medical opinion to refute this conclusion or to otherwise suggest that hearing loss was not incurred in service.  As noted in the Board's October 2013 remand, the January 2011 VA examiner reported that she was unable to confirm that the Veteran's hearing loss was due to military noise exposure without resorting to speculation.  In Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009), the U.S. Court of Appeals for the Federal Circuit held that an examiner's statement, which recites the inability to come to an opinion, provides neither positive nor negative support for service connection; therefore, it is not pertinent evidence regarding service connection.

For these reasons, service connection is warranted.




ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


